Title: To Thomas Jefferson from J. P. P. Derieux, 28 January 1788
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas



Monsieur
Colle ce 28th Janvier 1788.

J’ai reçu par le Colo. Nicholas Lewis, les deux Lettres obligeantes que vous m’avés fait L’honneur de m’écrire le 16. Sepbre. dernier. J’y ai lu avec la plus grande reconnaissance la démarche affectionée que vous avés eu la bonté de faire en ma faveur auprès  de ma cousinne Bellanger; elle est sans prix et du plus heureux présage pour moi, puisqu’après avoir déterminé cette chère parente à effectuer ses bonnes intentions, vous me promettés encore auprès d’elle, des bontés qui ne pourront que les accroître. Permettés moi donc, Monsieur, de vous regarder dès cet instant comme un Bienfaiteur direct, et de fonder sur un tel avantage L’espoir le plus Certain du bonheur et de la félicité.
Il ne dépendra pas de moi, Monsieur, de tirer tout L’avantage possible de votre recommandation auprès du Colo. Lewis. Je briguerai toujours ses conseils avec tout l’empressement que ses qualités essentielles inspirent naturellement. Il m’a des-ja beaucoup aidé à L’égard de la Négotiation de mes lettres de Change, en me procurant à Richmond la connaissance de Mr. A. Donald qui, comme votre ami et le sien, a paru se faire un vrai plaisir de L’occasion qui se présentoit de m’être util; il n’avoit pas de fonds pour lors à pouvoir disposer, mais il m’a adressé à Mr. de Letele, qui les a pris payable à Paris à L’ordre de Mr. Caron de Beaumarchais, dont il est ici L’agent. Elles sont à 45. Jours de vue, et au nombre de trois, L’une de 4000.₶ L’autre de 5000.₶ et la dernière de 6000,₶ touttes trois endossés de Mr. Nich. Lewis, ainsi que vous avés eu la bonté de voulloir bien l’y authoriser.
Je suis actuellement occupé avec M. Lewis des moyens d’employer mes fonds de la manière la plus avantageuse, il m’a promis de m’accompagner le mois prochain à une Vente de nègres et de Bestiaux qui doit avoir lieu pour lors, et de m’y donner les meilleurs renseignements qui lui seront possible.
Vous me promettés dans des termes si obligeants, Monsieur, les suittes de votre bienveillance, que je ne puis plus longtems me refuser et à Mde. de Rieux la liberté de vous en demander encore une nouvelle preuve. Nous avons toujours différé à faire baptiser notre dernier fils, dans l’espoir que nous serions peut être un jour assés heureux, pour avoir L’occasion de solliciter pour lui, un nom aussi Généralement chéri et respecté de la France et de L’Amérique. Vos bontés nous sont d’un si Grand encouragement, que nous ozons espérer que vous voudrés bien nous faire L’honneur d’en être le parain avec Mde. Bellanger, qui m’a des-ja écrit y être très disposée. Les amitiés que je reçois journellement de Mr. Lewis et son épouse ne me permettent pas de doutter qu’ils vous représentassent avec ma cousinne dans cette cérémonie, lorsque vous aurés eu la bonté de leur envoyer les pouvoirs nécessaires et d’usage. Permettés moi, Monsieur, de me féliciter d’avance d’une faveur dont L’étendue ne peut être Comparée qu’aux sentiments de reconnaissance  et de respect infini avec Lesquels je suis Monsieur Votre très humble et tres obeissant serviteur,

P. de Rieux


Mde. de Rieux, qui est extrêmement sensible à L’honneur de votre souvenir, vous prie de voulloir bien agréer l’assurance de son respect, et assurer de ses plus tendres amitiés, Mademoiselle Jefferson.
Mde. Mazzei vient de mourir après six Jours de maladie; je prens la liberté de joindre ici une lettre pour son mari, et une autre pour madame Bellanger, qui m’écrit que vous voulés bien lui prêter votre Couvert.
Charlotteville ce 8. avril 1788.
Mr. Lewis n’ayant pas eu l’occasion de vous adresser ses Lettres dans le tems que je lui avois remis celle cy pour vous, je viens de la rouvrir pour vous apprendre, Monsieur, qu’après avoir quelque tems balancé sur le parti que je prendrois, je me suis enfin déterminé après plusieurs bons et sages conseils à m’établir à la ville, où je tiens store et fais en même tems valloir une assés bonne ferme qui tient à la maison, cy devant propriété de Thomas West; j’en ai la jouissance pour Cinq ans, au moyen du prêt d’une somme de 200 pieces, dont le remboursement doit avoir lieu à l’expiration de ce terme d’années. J’augure d’autant mieux de tous mes arrangements à ce sujet, qu’ils ont généralement reçus L’approbation de Mr. Lewis, qui a la bonté de me donner des marques journalières de la recommandation particulière dont vous avés bien voulu m’honorer auprès de lui.
Quant à des nègres, je n’en ay encore acheté que deux têtes, plusieurs personnes m’ayant fait craindre qu’on ne donnât bientôt dans cet Etat La Liberté aux Esclaves. J’ai acheté trois bons Cheveaux de Labour, un Waggon, tous les outils nécessaires à L’agriculture, et j’ai placé le reste de mes Capitaux dans un commerce intérieur, où je suis déterminé de ne faire ny Crédits ny Emprunts. Je l’ai des-ja commencé avec assés de succès, et si cela continue, j’ai lieu d’espérer assés favorablement de mes progrès ultérieurs.
Pardonnés, Monsieur, si je vous fais tous ces détails, mais j’ose espérer que vous en trouverés mon excuse dans les marques singulières que vous m’avés donné de vos bontés.

